Title: To Alexander Hamilton from Thomas Randall, 14 August 1791
From: Randall, Thomas
To: Hamilton, Alexander



New York August 14th 1791
Sir.

Agreeably to your request, I shall endeavor to communicate, in as clear a manner as my abilities will admit, the ideas which result to me, from my experience in the trade from this country to Canton.
It is needless to a gentleman of your historical information to make any remarks on the representation given by writers, on the government of China, as they must be merely speculative, and would not in the least elucidate those points of information, which you wish to consider from the noble motive that actuates you, of endeavoring to promote and secure a happy and prosperous trade to your country; but, it may be necessary to detail to you, how the merchants from this country trading to Canton, actually feel and suffer under the operations of the Chinese government, and which injuries, perhaps, may be remedied by regulating the mode of conducting the trade from hence to that port. I shall therefore begin with a recital of events & facts.
In the year 1784, on the 22d of February, the ship Empress of China, being the first ship that ever sailed from the United States for China, was sent to Canton by a company of American Merchants; her cargo consisted of Spanish dollars, about four hundred peculs of genseng, a pecul being 133⅓ lb English Avoirdu poids, some cordage, wine, lead, iron a few furs, with other trifling articles not worth enumerating. In this ship I went as a joint supercargo with Samuel Shaw Esq, the present Consul at Canton. Our reception from all the European nations who had factories there, viz the English, Dutch, French, Danes, Swedes, and imperialists, was friendly and polite. From them we endeavoured to obtain all the information we could respecting the Chinese, and the mode of transacting business with them. We were informed that our ship must be measured in order to Ascertain the port duties she would have to pay, that the trade was put by the Chinese government in the hands of a body of Merchants, then eight in number, called Hong Merchants, that we must obtain one of these merchants as a security merchant whom the Mandarines
   
   Mandarine a term for every Officer of government whether civil or military.

 considered as responsible in his own person and fortune for all the improper conduct or trade that might be committed by the ship, that this was expensive, and no one would accept it, unless we dealt with him, and the appearance of our trade promised him a handsome profit. But, in this instance, on our application to the first Hong merchant named Pankikoa, he consented to become Trader, or Security merchant for the ship. However, it may be here necessary to remark, that when the funds of a ship are small, and that every Hong merchant declines the Office, the whole body of them under the name of the cohong are considered as security for said ship, and they name the first merchant of their number to act in that capacity, each paying their portion to him of the loss he sustains, in consequence of the trade of the ship not being sufficient, to enable him to pay the extra fees extorted by the mandarines. This merchant grants all your permits for either discharging or taking in your cargo. Our business of a Security merchant being settled, and our ship measured, we conceived ourselves at liberty to trade with any individual of the Cohong, or whom else we pleased, but in this pursuit we soon found ourselves exposed to intrigues of which we were not apprized. We experienced that this body of Hong merchants possessed more power than we were aware of; that they had an influence over all the other merchants in Canton, who are obliged to trade under the Chop, or permission of one of these Hong merchants, who each of them had their class of friends; and that private merchants could not ship any goods they might vend, or bring up any they might purchase, or even go to look at goods, without the Chop, or particular permission of one of the Hong merchants; that Pankikoa our security merchant was a mandarine, as well as a merchant of great opulence, and had an influence over all the rest of the Hong Merchants; and that not one of them would make us an offer equal to Pankikoa, who himself offered us but one hundred & fifty dollars the pecul, a price we thought far inferior to what we could get, if we could obtain a freedom in our trade. Perhaps Pankikoa in conjunction with the other Hong Merchants, had monopolized the business of purchasing our genseng, the only article of much consequence in our cargo, and over awed the other merchants not of the cohong from making us any offers, for future experience has led me to conclude, and the fact been verified, that this body of Hong merchants sometimes have agreed together to affix a price at which they would purchase merchandise, and that each individual of them has broke his engagement to the other, by giving a higher price, perfectly relying on the integrity of the European, that he would not betray him in the price given, but the fact being discovered, they have come to open rupture, broke their compact, and by court or mandarine influence, if I may be allowed the term, in gratification of their revenge ruined the weak hong merchant of their body, who has been so unfortunate as to be detected, although every one of them had been guilty of similar conduct.
In further confirmation of what I have writ, I must add that we were applied to by private merchants, who did go down to the ship to examine the genseng, came up, and offered us conditional prices according to the quantity we might sell, and that they would leave us earnest money to secure the purchase of our genseng at the price agreed on, which merchants have had the assurance and baseness to return next day, breaking their agreement & telling us they would give but one half of the price they had actually agreed to purchase for the preceding day, and others told us, they would, but could not purchase for fear of drawing on them the resentment of the Hong merchants. Thus situated, new adventurers in this commerce, anxious for the interests of our employers, and our minds agitated with doubts, we advised with an European friend, who told us, he knew of no remedy, but to wait and exhaust the Chinese patience, a difficult thing to do, if we had not resources independant of that article for our return cargo, especially as we had a larger quantity of genseng than ever had been brought to the Chinese market. Thus circumstanced we delayed selling our genseng from the time of our arrival which was the 27th August, ’till the 22d of September, when we sold to Shykinkoa, a hong merchant, for one hundred & fifty five dollars the pecul, but were afterwards obliged to abate five dollars on the pecul in consequence of it not all proving equal to the sample given.
I shall now make a few remarks on the article of genseng, and the quantity at Market that season, and observe upon the sales of the remainder of the Cargo.


Quantity of Genseng at market in the year 1784


brought by ship Empress of China
445


Portuguese ships
300


English ships
135


about ten peculs of old genseng remaining at market
 10      



890 Peculs.


The whole of this genseng was sold according to quality, and at various prices, from one hundred & fifty, to three hundred & fifty dollars the pecul, but in the year 1783 it had been sold for three thousand dollars the pecul.
I have further to observe that after the sale of our genseng to Shykinkoa, he offered to release us from our engagement from which we judged that he had no idea himself of its being a very lucrative bargain to him, and he did return us a small quantity of six or seven peculs belonging to the officers of the ship of better quality, and which we afterwards sold for them, at one hundred & eighty, and two hundred dollars the pecul. The remainder of our cargo sold for about the cost, the cordage and wine being bought by Europeans, the lead, iron, furs &c by the Chinese. Lead, is an article though it seldom yields any profit, will always sell for Cash; ours sold at four taels
   


10 Cash makes a candareen
⎫



10 Candareen a mace
⎬
72 cand. = Spanish dollar


10 Mace a tael
⎭




 per pecul. There was but three or four tons of iron belonging to the officers & I imagine it would have been very difficult to have got rid of a larger quantity.
I shall now proceed to relate a second and third voyage.
My second voyage commenced in February 1786 and we returned 2d August 1787. There is scarcely anything new worthy remarking in the course of this voyage, than that there were four American ships at Canton of about three hundred tons burthen each, that the quantity of genseng brought that season to market was upwards of two thousand peculs, which sold from one hundred & fifty, to two hundred dollars the pecul, according to the quality, and the extortion of the mandarines for fees of every kind had rather increased. Our funds were small, and quite inadequate to the voyage. We were therefore obliged to obtain credit, and was defrauded in the quality of the teas, they not proving equal to the samples tried, and for which we in our next voyage obtained an abatement. I shall therefore without delaying your time proceed to relate my third and last voyage, which commenced in December 1787 and was intended for India & China in one season, but some unexpected delays taking place at Madeira and finding on my arrival at Madrass the markets glutted with wine, the article of which my cargo was chiefly composed, but however having sold a part of the wines, I proceed to Batavia, where they granted me permission to sell the remainder of my wine, which I could not effect the market being glutted, and leave to purchase sugars, which I did, and carried to Bombay, where I sold the remainder of my wine, and obtained a handsome profit on the sale of my sugars. From Bombay I took a freight of cotton for Canton where I arrived the 16th of October 1789 and from thence took in a Cargo for this port where I arrived the 29th July 1790.
From Batavia by an English East India company’s ship, I shipped my genseng to China, which arrived there in the beginning of the year 1789, which was sold by my agent there for 65 dollars the pecul, and to take bohea tea in payment. Large quantities of genseng also arrived in the year 1789, say upwards of two thousand peculs, and the price fell to fifty five dollars, to receive teas in payment, and I believe genseng of a tollerable good quality, would not have sold for Cash, for more than forty dollars the pecul. However, to conclude my remarks on the article of genseng, it appears to me from what I have observed respecting it, that there might be shipped to Canton annually from this country five or six hundred peculs, & perhaps a larger quantity, even to nine hundred peculs, provided none was exported from this country to Europe, although the Hong merchants say two hundred peculs annually, would be sufficient for the supply, and for that quantity they could contract to give a high price, that is four hundred dollars the pecul. This genseng however should be of the best quality, and well garbled, in this situation, and the quantity not exceeding five hundred peculs: I believe it would bring readily four hundred dollars the pecul, especially as teas would be received in payment.
In Canton it is customary, unless a contrary agreement is made, for the Chinese to pay all duties either of import, or export, owing to the difficulty the Europeans have of determining what the duty realy is, or perhaps there is none, but what depends upon the caprice of the Mandarines, and varies very often the same year. They say genseng pays a duty to the Emperor of sixty dollars the pecul. They therefore start into bags all the genseng they purchase from the Europeans, and Americans, previous to their bringing it up from the ship to Canton, as the Mandarines in weighing it, would make little or no abatement for tare if brought up in Casks. It is also to be observed that bad genseng pays a duty the same as good, and the bad being mixed with the good, it is a work of time to seperate it. Therefore every pecul of bad genseng adds to the cost of the good. For this last season although they bought the whole, good & bad together, yet after its being weighed to ascertain the quantity, and having allowed the price agreed for, yet they desired the worst to be thrown away, as not being worth the amount of the duty paid on it.
I am led from an examination of the Tartary genseng, which still sells for nearly its weight in gold, to conclude that this country produces two species of genseng, one of them nearly of equal quality to the Tartary genseng, provided proper pains was taken to gather it in due season, and care taken in properly drying it. But this I think cannot take place at present, as the trade is on the decline, and probably may be totally lost in the hands of individuals, it requiring too much capital for a single merchant to risque, and when a company is formed, it is made up in such a hasty manner, that they are obliged to purchase such genseng as is at market, and have never carefully attended to have it well garbled. Genseng shipped from England, though originally from this country, is in higher repute on this account, for they more carefully cull it.

This year immense quantities of cotton was shipped by the English, on board their own & foreign bottoms from Bombay and a small quantity from Madrass to Canton, estimated to be near one half more than the annual demand, which, however, had increased, it was said owing to the failure of the Chinese crops, and the increased demand for tea, making them attend more to the culture of that article. Near fifty thousand bales of cotton arrived, averaging about four hundred pounds English weight per bale. This reduced the price from fourteen and fifteen taels the pecul, down to eleven and twelve taels cash. The cotton being at a high price, and freight at Bombay, the shippers suffered considerable loss, and were obliged also to credit the Chinese merchants a season over for large balances due them, on account of the sales of their cotton to them. These cotton ships, as well as other ships from Bengali, and other parts of India, (commonly called Country ships) do not frequently get all money for their cargoes, and as they take but little merchandize in return, they therefore sell to the Chinese, and transfer the debt to the English East India company, and receive bills from them on London, at twelve months sight, at 5/3, to 5/6, Stg for the dollar. However this exchange varies, and the rate is declared by the English company’s supercargoes at Canton every season. The English company therefore guard as carefully as they can, against English subjects trading to China, purchasing bills of any other person, as it saves them from making a considerable remittance in specie, but, it is what they cannot intirely prevent.
I shall now relate a few things respecting the sale of the sea Otter skin, that has been lately sold in China, both by the English and American vessels.
The ship Columbia, Robert Grey, Commander, a vessel fitted out from Boston, arrived in Canton November 18th 1789. with about fifteen hundred sea Otter skins of various sizes and quality, the Commander of which ship, valued upon me for the transaction of his business, and I expected to have made a very advantageous sale of those skins, from there being much wanted by the Mandarines. Pinqua, a Hong merchant, and others informed me, that probably, I should eventually obtain my price, if I waited with patience, as the Cohong, or body of Hong Merchants would be obliged to purchase them & present the best to the Viceroy of Canton, and the other Mandarines of rank, that the hong merchants would have to divide the cost of this involuntary present with each other, and that the remaining number of small skins would sell but for a trifling sum, also that no private merchant would dare to purchase them, as they were known to be wanted by the mandarines for their own use. I therefore, in order to make the best of the market, as Captain Gray had no other funds, advanced the necessary money to refit his ship to take in a cargo for America, and upon an estimate of the highest price I might probably obtain for the skins, found the sum would be insufficient, after defraying the expences of the ship, to load her fully with bohea teas. I then determined to fill her up on my own account with that article on freight, in order to render the voyage as lucrative as possible to the owners. With this idea, I contracted for the amount of bohea teas I intended to load on board the ship, and no part of my business as yet suffered any delay. After some difficulties in obtaining a security merchant for the ship, owing to the nature of her cargo, and the smallness of her funds, I was at last informed by the linguist, that she was secured in the name of the Cohong, and that Monqua, the then head hong merchant, would grant a chop for landing my skins at the factory. This was accordingly obtained, but produced an Altercation between Pinqua and myself, who said it would be a great injury to him, as he rented me the factory, the other part being occupied by himself; that on the skins being landed there, the Mandarines would come to look at them, and whatever they took he must pay for, and from policy must give them as a present, or it would draw upon him their resentment if he did otherwise, that I might land them at an European factory, where no Chinese merchant resided, and in that case he would be on a footing with the other Hong merchants, who would have to divide the amount of whatever skins the mandarines might take, and each pay his part of it. Being unwilling to injure Pinqua, with whom I was on friendly terms, I obtained a factory for the purpose. The skins were brought up, and accordingly stored there.

My patience was now exhausted by the various and continued applications to examine the skins, offers made to purchase, accepted by me, and then broke upon the part of the Chinese, who informed me they could not buy for fear of the mandarines. Matters continued thus through the months of December and January, when a private Chinese merchant offered to buy them, provided the Hong merchants would grant me in writing permission to sell them, which I applied for but could not obtain. He then made another proposition, that he would buy them, provided I would secure him from there being taken away afterwards by the Mandarines, or the hong merchants. There appeared to me something insidious in this proposition, and I answered I could not undertake to protect him against his own government. Pinqua soon after informed me, the Viceroy had given orders to Monqua the head hong merchant to purchase them, in order that he might make choice of the best, and there came out from the city a Mandarine of rank, who I was informed was an Officer in the Viceroy’s family. He had them sorted, and made choice of about one hundred of them, and desired me by the interpretation of the linguist to fix my price for them. I told him I meant to sell them altogether, as parting with the best would injure the sale of the remainder. He then desired me to set my price for the whole, and if reasonable he would take them all. I accordingly did, and after some abatement he concluded to buy them, and desired permission to take those he had chose with him into the city. I replied that I could not suffer one of them to go from under my care ’till I was paid for the whole. He appeared incensed, and desired me to name the hong merchant who should pay me for them, which I declined, upon which he mentioned Pankikoa, the son of the Pankikoa named in the commencement of this letter, who was dead, and was succeeded by this son. Knowing him to be an opulent hong merchant, I made no objection. The Mandarine then asked me whether I would consent to have the bundle of skins carried to Pankikoa’s house, and he would see me paid for the whole. I consented and accompanied them there. Pankikoa was at home, and as the Mandarine and he conversed in the Chinese language, I can only conjecture their conversation and trust to the inquiries I made for an interpretation of it. Pankikoa expostulated upon his being obliged to purchase the skins, not having sold me any goods; a reason that did not appear to satisfy the Mandarine, who left him, and went in his Palanquin into the City, after making some remarks which indicated that an incompliance with his request, would be attended with serious consequences. After his departure, the Chinese porters by the direction of Pankikoa took up the bundle of skins, with an intention of carrying them into the city, but I opposed it, and they laid the bundle down again, upon which Pankikoa appeared much agitated, told me I knew not the Chinese government nor what I did, that this was a great disgrace to him, and to use his own broken English expression, said it was, “a kill business”—in fact, what I understood by the tenor of his language was, that the insult offered the Viceroy, was as much as his life was worth, and that it would ruin me, as well as himself, if the skins were not in the city that night, before the gates of it were shut. He asked what I would take for that bundle of skins now in his factory. I told him they were the most valuable part, and I must have half the price I demanded for the whole, which would amount to upwards of ten thousand dollars. And I thought he meant to comply with my demand and pay me the money, for he called for the key of his treasury, but recollecting himself he sent for Monqua, Pinqua, and some other Hong merchants, and the result of a long and passionate conversation, mixed at times with a good deal of adulation towards Pinqua, was, as they interpreted it to me, that they had agreed to settle the matter amicably among themselves, and that Pinqua with whom I had contracted for the bohea tea shipped on board the Columbia, would pay me the price I demanded for the whole of the skins, which Pinqua assented to. As these were Hong merchants whose faces I was familiar with, who dealt for large sums, who trusted, and were trusted by every European, I thought it would be impudent to hesitate longer. I accordingly consented, and they took the skins into the city. The next morning I applied to Pinqua for settlement, who referred me to Pankikoa, and they trifled with me by referring me back to each other for payment. At last Pinqua offered to settle with me for the whole of the skins provided I took four thousand dollars less than the price agreed on before, observing that he would not furnish me with the passport for the ship Columbia to depart, and that I might remain at Canton ’till the next season for ought he cared, that he had been deceived by Pankikoa, and the other Hong merchants who had promised to pay him their respective proportions of the price of the skins taken by the mandarines, that they had broke their promise, saying as he had sold me tea, he must buy the skins and take the profit & loss together, and that he should lose fifteen thousand dollars by the business in consequence of the Mandarines taking away all the best skins, and that I must also suffer some loss. I waited a few days longer in hopes of Obtaining a more favorable conclusion to this business, when chance favored me with an opportunity of seeing the same Mandarine from the City, who had promised to see me paid for the skins. He was at a Mr Beales factory, looking at some other skins of the same kind. I made application to him for redress, but could obtain none. I therefore from necessity was constrained to accept Pinqua proposition, upon which he obtained for me my grand Chop, or permit for sailing, and I left Canton the 15th of February 1790 for America being among the last ships that sailed. Had I refused Pinqua last offer, the ship would probably have lost her passage for that season round the Cape of Good Hope, for on the 17th February their holy days commenced, during which time their Public offices are shut, and no business transacted for near three weeks.
The demand in China, for sea otter skins, and other furs of the best quality is very great, and if you do not depend upon that article for your return Cargo, and can wait the season over you may obtain a good price, but transient merchants are subject to many more frauds and impositions in Canton, than those who have an established residence there. However, the English company are not exempt from them, for in the year 1784 they united with the other supercargoes in Canton in complaint to the Hoppo
   
   The mandarine who superintends the trade at Canton.

 against the increased extortions & delays in trade, and were promised redress, but an unfortunate accident prevented. An English Country ship in saluting Killed one Chinese and wounded two others. This brought on an event of a serious nature, for the Chinese seized the supercargo of the ship, Mr Smith, and carried him into the City, declaring their laws required blood for blood, and that unless the person who fired the gun was delivered up, they would detain Mr Smith. In this instance also all the foreigners united, and I must say attempted to frighten the Chinese, and had they possessed firmness adequate to the undertaking, I believe they would have succeeded, for in point of real force or consequence, the Chinese are considered by most persons who have seen them, as very contemptible, however importantly they think of themselves. But to proceed. The Europeans brought up to the factories between four & five hundred seamen armed, we also had an armed boat up from our ship. On their passage up from Wampoa to Canton, a distance of twelve miles, they were opposed by so trifling a resistance on the part of the Chinese, as only slightly to wound but one man, the boats passing in the night without returning their fire. On the arrival of the boats from the ships the Chinese Citizens deserted the suburbs, and the Mandarines of war next morning, drew up an Armed force in the Common boats of the river, opposite the factories, their arms consisting of Bows & arrows, swords, spears, and Match lock fusees, with two or three Cannon of about one pound caliber, mounted on a kind of three leg stools, and the boats which contained their soldiers were sculled by the women, who ply on the river for maintenance; the Chinese soldiers preserved the most perfect silence, and paid a ready obedience to orders. Negotiations for settleing the matter amicably now took place, and the Chinese had the address to detach the other foreigners from the English, who at last thought it most prudent to compromise the matter by delivering up the gunner, whom they now said should only be tried by their laws, and as it was well understood to be an accident he would be returned unhurt. In the interim they restored Mr Smith, and trade took place again, but they basely broke their promise with respect to the gunner, for soon after the sailing of great part of the European ships, they hanged him, nor did they afterwards remove any of the impositions on the trade complained of but rather increased them.
I shall now mention an instance to point out the necessity of a nation showing an active protection to their subjects trading to China. The Mandarines for some illicit act of a hong merchant, confiscated all the property in his possession, to whomever belonging, and sent him into banishment in an interior part of the country, nor could the English Country supercargoes get any restitution of their property ’till the British nation sent a frigate, the Sea horse, Capt Panton, with orders officially to demand and insist upon redress, and take such steps as he should think likely to obtain it. Captain Panton by a spirited conduct produced the desired effect, for the Mandarines after giving Captain Panton a hearing, directed the Hong Merchants to compromise the matter with the English company’s supercargoes, which they did, and settled the debt by installments.
Their mode of increasing their impositions upon all strangers is by stopping your trade, and even your supply of fresh provisions, knowing that the delay in your business as the season wears away, would eventually be more expensive to you, than to comply with their demand.
It is supposed that the Emperor is a stranger to this mode of conduct. An Ambassador was lately sent out from England, with an intention to obtain an audience with the Emperor and have some general laws established for the regulation of the English trade at Canton, but the death of the Ambassador during the passage, occasioned the ship to return, there being no successor appointed to carry the commission into execution, but it is expected they will again send one.
The English of late have shipped from England to Canton a quantity of tin, which they say the Chinese prefer to the Calin that the Europeans procure from the different Malay settlements. However, it is my opinion, that the Americans might also make a profit on procuring Calin, and other Articles from the Malays if they were sufficiently united in pursuing the Commerce to China to enable them to extend their views to the different objects of commerce that would present themselves.
I shall enclose to you extracts from the English companies directions to their supercargoes, also a list of the articles of import & export of the port of Canton, with a list of all the ships at China in the year 1789. I must remark that the two ships at Canton in the enclosed list, viz the Washington, and the Moise, were totally foreign property—the Washington & the Moise were I believed owned by Merchants at the Mauritius. The Moise, I had purchased of the Commander, Capt Oriolle, but finding it inconvenient to send her to America, I afterwards resold her to him. The other ship, the Washington, was commanded by an American, but from every inquiry I believe the property belonged to the French, and the American flag used to guard against the French Agent at Canton. The American Schooner Grace, was sold to an English subject, who sailed with her for the Northwest coast of America under American Colours. The unauthorized use of American Colours, may require some particular directions to the Consul at Canton, for his conduct on such an occasion, in the present instance, I thought it most prudent to pass it unnoticed, as a want of instructions upon the subject, might have rendered an interference productive of more evil than good.
On considering the disadvantages, the Americans trade under to Canton, owing to their seperate interests, and their not having an established factory there, it appears to me they require greater encouragement for the prosecution of it, by laying heavier duties on teas imported from Europe, for we still receive a considerable quantity of bohea tea from Amsterdam, although the Dutch are now prohibiting any teas being received in their ports from America. Bohea tea is an article of great consumption here, and being bulky would enable us to employ larger ships in the Canton trade, by which we should save considerably in port expences at Canton, as each ship however small, is obliged to pay besides her other expences, the present to the Hoppo, which is about two thousand eight hundred Spanish dollars.
With respect to Spanish dollars, the only kind of specie which answers to export to China, and the command of which will always give you the preference of the Market, I feel myself unable to judge of the amount that it would be necessary to annually ship, for want of information of the Consumption of teas yearly in this country, and the quantity of Silks, Nankeens Porcelain & other Chinese merchandize that would be requisite for a full supply for the United states. Great quantities of raw silk are bought by the English dutch & french, and would also be an article of import to us, if we established any silk manufactories in this country. You will, with the information you possess of the trade of this country, and observing in the extracts from the English companies directions, the quantity of specie shipped by them, be enable to judge how much it may require to carry on the trade from this country. The danes & Swedes trade principally with money, and I think it probable we should save in the export of specie, considerably by a direct trade to China as we otherwise should be obliged to pay higher by purchasing the Merchandize of China from any other nation.
I shall now close this letter with remarking that frauds and impositions are practised by the Chinese on every nation trading there, but on these being detected in Europe they redress the established companies there who have been cheated, the hong merchants declaring the fraud has been committed on them by the Country merchants, but individuals are much more exposed to them than those companys, from the idea that if they make a losing voyage they will not be able to return and of course will be obliged to bear the loss, nor can individuals obtain redress always, from want of property, and an idea that the Chinese have, that being transient merchants they cannot redress themselves. And of course they can oblige them to suffer the loss.
I know a respectable and opulent mercantile house in this city, who have been greatly defrauded in the quality of their teas and nankeens, and as they owe the Chinese money are determined to retain sufficient in their hands to redress themselves. This leads me to remark the failure of the Imperial company at Canton, who owe the Chinese nearly two hundred thousand dollars, and they attempted to detain the cargo of an English country ship, which came consigned to Mr Reid, the imperial consul, and Chief-supercargo of their company; but on the interference of the English supercargoes it was paid for. How far, one American individual, may be made to pay the debts contracted by another, and thus annihilate the trade, future events may determine. It has been a maxim with the Chinese that when they could find redress at home, never to seek it abroad, and I have heard remarks made by them, that in case of a long & great delay in payment, that it was probable they would seize the property of one American to answer for the debt of another. They therefore to avoid this evil, express their wishes to see the trade carried on by a steady body of Merchants from this country. But supposing no accident of this kind should happen, the act of one American individual may expose the trade of all the rest to be injured. I shall mention an instance respecting the English. A country ship from Bengali, being unable to make an advantageous sale of her cargo, attempted to go away without paying her port duties, upon which the Hong Merchants told the English company’s supercargoes that they would stop the trade of their nation ’till the duties were paid, upon which they interfered & obliged the Country Captain to settle his account. How far these may be guarded against by instructions to a Consul resident at Canton, your good judgement can determine.
I have prolonged the subject of this letter beyond my intention, led by an ardent desire to communicate every thing, I thought might be worthy your perusal. I must confess it is my opinion, that the trade to Canton will never flourish, but in the hands of a well regulated company, which will not be easily formed without the protection of government—for individuals have neither influence, nor consequence enough with the Chinese to withstand the rivalship of established companies. My own experience and situation in the trade enables me perhaps to pursue it with equal advantages to any private merchant, from which I might be excluded by an established company, but the desire of seeing the trade of my country prosper, supersedes every private interest. If what I have communicated should prove any way serviceable, it will afford great pleasure to
Sir   Your most respectful,   very obedient   And most humble servant
Tho: Randalllate Vice Consul atCanton in China

P.S.   I last Saturday night received a letter from Mr. William Whitesides, informing me that he had discovered one chest of Hyson Skin
out of some sold him by me, contained a black leaf—something resembling tea, but of no possible use, a fresh instance of fraud in the Chinese, and an additional distress to the individual, who pays a duty here on an Article of no value, and whose poverty might prevent his return to obtain satisfaction in Canton. I applied once for Doctor Hunt of the Ship Hope, who was cheated in Nankeens, but could get no satisfaction in Canton from the Chinese who sold it to him. However if I detect no further fraud in the sale of the remainder of my teas it will be lucky. We never examine every chest we purchase, only a few, as opening or boring the Chests, injures the tea.
Honorable Alexander Hamilton EsquireSecretary of the TreasuryPhiladelphia
